Case 1:20-cv-09987-JGK Document 61 Filed 03/05/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAMON DEJESUS CEDENO, individually
and on behalf of a class of al! other persons
similarly situated,

Plaintiff,
v. Case No. 1:20-cv-09987-JGK.

ARGENT TRUST COMPANY, RYAN ECF Case
SASSON, DANIEL BLUMKIN, IAN
BEHAR, DUKE ENTERPRISES LLC,
TWIST FINANCIAL LLC, BLAISE
INVESTMENTS LLC, and STRATEGIC
FINANCIAL SOLUTIONS, LLC,

 

Defendants.

 

DECLARATION OF DAVID H. WILLIAMS

I, DAVID H. WILLIAMS, hereby declare under penalty of perjury as follows:

1. Iam employed by Argent Trust Company (“Argent”) as Executive Vice President
& Manager, Fiduciary Services. 1 am over twenty-one ycars of age and am authorized to make
this Declaration on behalf of Argent and myself.

2. I submit this Declaration in connection with Defendants’ Motion to Compel
Individual Arbitration and Stay the Case in the above-captioned matter.

3. This Declaration is based on my personal knowledge and upon Argent’s business
records available to me in my role as Executive Vice President & Manager, Fiduciary Services.

4. The document attached as Exhibit A to this Declaration is a copy of the Strategic
ESOP plan document, dated December 28, 2017 and effective May 1, 2017.

5. The document attached as Exhibit B to this Declaration is a copy of the Strategic

Employee Stock Ownership Trust, dated December 28, 2017 and effective May 1, 2017.
Case 1:20-cv-09987-JGK Document 61 Filed 03/05/21 Page 2 of 2

I declare under penalty of perjury that the foregoing is true and correct.
Executed on: \ larch. a, oa!

—, H. »
